Per Curiam,
There is no question of fact or law raised on this appeal which requires discussion. The court permitted the jury to determine whether the plaintiff was ready and willing to comply with his part of the agreement, whether the defendant was guilty of a breach of his covenant in refusing to convey the premises in accordance with the terms of the contract and thereby waived his right to require the plaintiff to be ready and willing, and whether the plaintiff had rescinded the contract of purchase. These were the controlling questions in the case, were submitted in a charge of which the appellant cannot justly complain, and on ample evidence to sustain a verdict for the plaintiff. In fact, as intimated in the opinion of the learned trial judge, the court gave the defendant all, if not more than, he was entitled to demand in submitting to the jury to determine whether he had committed a breach of the contract in refusing to convey the property as required by the agreement.
Judgment affirmed.